Name: Commission Regulation (EEC) No 2333/87 of 29 July 1987 fixing, until the end of the 1987/88 marketing year, the accession compensatory amounts applicable to rice and the coefficients to be used for the calculation of the amounts applicable to certain processed products
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  foodstuff
 Date Published: nan

 1 . 8 . 87 Official Journal of the European Communities No L 210/61 COMMISSION REGULATION (EEC) No 2333/87 of 29 July 1987 fixing, until the end of the 1987/88 marketing year, the accession compensatory amounts applicable to rice and the coefficients to be used for the calculation of the amounts applicable to certain processed products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 468/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts for rice as a result of the accession of Spain ('), and in particular Article 8 thereof, Whereas Article 72 ( 1 ) of the Act stipulates that the acces ­ sion compensatory amounts are to be equal to the diffe ­ rence between the prices fixed for Spain and the interven ­ tion prices applicable for the Community as constituted , at 31 December 1985 ; whereas, in respect of paddy rice, Regulation (EEC) No 468/86 provides that the difference may be adjusted to make the products concerned compa ­ rable ; Whereas, however, following the latest change in the intervention arrangements provided for in Council Regu ­ lation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (2), as last amended by Regulation (EEC) No 1907/87 (3), buying in is carried out at a level below the intervention price ; whereas this level , which now represents the actual guarantee given to producers must, therefore, serve as a basis for calculating the accession compensatory amounts ; Whereas, under Article 117 (5) of the Act, the accession compensatory amounts for processed products are to be dericed from those applicable to the products to which they are related, with the help of coefficients to be deter ­ mined ; whereas these coefficients are to be fixed having regard to technical factors in processing and alsb to the ' fact that the compensatory amounts will apply to imports, to exports and to trade between the Community as consti ­ tuted at 31 December 1985 and Spain ; Whereas, under Article 117 (6) of the Act, the compensa ­ tory amount for broken rice must be fixed at a level that takes into account the difference between the supply price in Spain and the threshold price ; whereas the diffe ­ rence recorded on 1 March 1986 should be reduced in seven stages ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals . HAS ADOPTED THIS REGULATION : Article 1 For the period 1 September 1987 to 31 August 1988, the accession compensatory amounts applicable to the products referred to in Article 1 ( 1 ) (a) and (b) of Council Regulation (EEC) No 1418/76 shall be as shown in the Annex to this Regulation. The following shall be as shown in the same Annex :  for the period 1 September 1987 to 31 August 1988 , the accession compensatory amounts applicable to the products referred to in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76,  the coefficients referred to in Article 117 (5) of the Act. Article 2 This Regulationshall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 July 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 53, 1 . 3 . 1986, p. 28 . (2) OJ No L 166, 25 . 6. 1976, p. 1 . 3) OJ No L 182, 3 . 7 . 1987, p. 51 . No L 210/62 Official Journal of the European Communities 1 . 8 . 87 ANNEX (ECU/tonne) CCT heading No Basic product Description Coefficient Accession compensatory amount 10.06 \ Rice : B Other : I a) Paddy rice ; husked rice : Paddy rice : 1  Round grain  51,17 2  Long grain  51,17 b) l Husked rice : 1  Round grain  63,96 2  Long grain  63,96 II a) Semi-milled or wholly-milled rice : Semi-milled rice : 1  Round grain  77,49 2  Long grain ¢  86,47 b) ll Wholly-milled rice : II\ 1  Round grain  82,53 2  Long . grain  92,70 III || Broken rice  21,04 11 .01 F Broken rice Rice flour 1,06 22,30 11.02 AVI Broken rice Rice groats and meal 1,06 22,30 E II d) 1 Broken rice Flaked rice 1,80 37,87 F VI Broken rice Rice pellets 1,06 22,30 11.08 \ All Broken rice Rice starch 1,52 13,74